[J-64-2014]
              IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :      No. 32 EAP 2013
                              :
                Appellee      :      Appeal from the Judgment of Superior
                              :      Court entered on October 15, 2012,
                              :      reconsideration denied December 20,
           v.                 :      2012, at 3274 EDA 2011, vacating and
                              :      remanding the Judgment of Sentence of
                              :      November 14, 2011 in the Court of
DAVID C. MENDEZ,              :      Common Pleas, Philadelphia County,
                              :      Criminal Division, at No.
                Appellant     :      MC-51-CR-0047796-2010.
                              :
                              :      ARGUED: September 9, 2014


                                 ORDER


PER CURIAM
    AND NOW, this 30th day of March, 2015, the appeal is dismissed as having

been IMPROVIDENTLY GRANTED.